Citation Nr: 1020237	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-32 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for left 
knee arthritis.

2.  Whether new and material evidence had been submitted to 
reopen a claim for service connection for left leg/foot 
neuropathy, claimed as a left ankle condition. 

3.  Entitlement to an increased evaluation for hidradenitis 
suppurative of the armpits and sebaceous cysts on the neck, 
currently evaluated as 30 percent disabling.

4.  Entitlement to an increased evaluation for status post 
anterior cruciate ligament repair, right knee, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for a scar from 
umbilical hernia, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

7.  Entitlement to an increased evaluation for a fractured 
right ankle, currently evaluated as noncompensable.

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).
 

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from June 1985 until January 
2001.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

As an initial matter, a review of the record reflects the 
Veteran limited his Substantive Appeal (VA Form 9).  
Specifically, the Veteran did not perfect appeals for the 
increased evaluation for the fractured right ankle, 
posttraumatic stress disorder (PTSD), and whether new and 
material evidence had been submitted to reopen a claim for 
service connection for left leg/foot neuropathy.  38 U.S.C.A. 
§ 7105(a); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) 
[pursuant to 38 U.S.C.A. § 7105, a Notice of Disagreement 
initiates appellate review in the VA administrative 
adjudication process; and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
(VA Form 1-9 Appeal) after an SOC is issued by VA].  
Accordingly, the RO did not certify those appeals to the 
Board.  During the March 2010 Board hearing, however, the 
Veteran presented testimony on the issues of entitlement to 
an increased evaluation for PTSD, an increased evaluation for 
the fractured right ankle, and whether new and material 
evidence had been submitted to reopen a claim for left 
leg/foot neuropathy.  As the Board took testimony on the 
issue, the Board accepts the claims as being on appeal. See 
Percy v. Shinseki, 23Vet. App. 37 (2009) (holding that VA 
waived any objections as to the content of the appeal by 
treating the issue as on appeal for five years); Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993) (failure to file a timely 
substantive appeal does not automatically foreclose an 
appeal, render a claim final, or deprive the Board of 
jurisdiction over an appeal initiated by the timely filing of 
an notice of disagreement); Fanning v. Brown, 4 Vet. App. 
225, 228-29 (1993) (Board is obligated to review all issues 
which are reasonably raised from a liberal reading of the 
appellant's substantive appeal, including all documents or 
oral testimony submitted prior to the Board decision).

Having accepted these claims as on appeal, the Board notes 
that additional evidence has been received after the August 
2008 Statement of the Case which last addressed the claims 
for an increased evaluation for a fractured right ankle, an 
increased evaluation for PTSD and whether new and material 
evidence had been submitted to reopen a claim for service 
connection for left leg/foot neuropathy.  Such evidence 
consists of statements and arguments by the Veteran, VA 
outpatient treatment records and the report of a VA 
examination of the joints.  When the Board receives pertinent 
evidence that was not considered by the agency of original 
jurisdiction (AOJ), the evidence must be referred to the AOJ 
for review unless such review is waived. 38 C.F.R. §§ 20.800, 
20.1304(c).  Here, although no waiver was received in 
connection with the evidence, none of the medical evidence 
was relevant or pertinent to the claim to reopen service 
connection for left leg/foot neuropathy.  To the extent to 
which the Veteran provided additional arguments at the March 
2010 Board hearing, this argument was duplicative of 
arguments already in the claims file.  As such, the Board may 
proceed with a decision without prejudice to the Veteran. Id.  
However, the new evidence is pertinent and relevant to the 
claims for increased evaluations for the fractured right 
ankle and PTSD.  Additionally, the claims require further 
development and therefore, will be remanded.  As such, 
solicitation of a waiver of AOJ review for those claims is 
not necessary.

The Board notes that the RO has characterized the claims for 
left knee arthritis and left leg/foot neuropathy as claims 
for service connection on a de novo basis. Irrespective of 
the RO's characterization, the Board must decide whether the 
Veteran has submitted new and material evidence to reopen the 
claims of service connection for schizophrenia. Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996). Thus, the Board has 
recharacterized the issues for consideration to more 
accurately reflect the provisions of law under which the 
appeal must be considered. See 38 C.F.R. § 19.35 (Providing 
that the RO's certification of an appeal is for 
administrative purposes and does not serve to either confer 
or deprive the Board of jurisdiction of an issue).

The  issue of entitlement to an increased evaluation for the 
residuals of a gunshot wound to the left foot and entitlement 
to service connection for a right foot disability as 
secondary to the service-connected fractured right ankle have 
been raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them and they are 
referred to the AOJ for appropriate action.  

The issues of entitlement to an increased evaluation for 
hidradenitis suppurative of the armpits and sebaceous cysts 
on the neck, PTSD, and fractured right ankle and entitlement 
to TDIU are being remanded and are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 2005 rating decision which denied service 
connection for left knee arthritis is final.

2.  The evidence associated with the claims file subsequent 
to the January 2005 rating decision relates to an 
unestablished fact necessary to substantiate the claim for 
left knee arthritis and raises a reasonable possibility of 
substantiating the claim.

3.  The evidence associated with the claims file subsequent 
to the January 2005 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
left leg/foot neuropathy and does not raise a reasonable 
possibility of substantiating the claim.

4.  The Veteran's status post anterior cruciate ligament 
repair of the right knee is not productive of limitation of 
extension of the knee to 15 degrees or limitation of flexion 
to 30 degrees.

5  The Veteran's status post anterior cruciate ligament 
repair of the right knee is not productive of slight 
recurrent subluxation or lateral instability of the knee.

6.  The residual scar of the umbilical hernia is not 
manifested by a small hernia, not well supported by belt 
under ordinary conditions or a healed or post operative 
hernia with weakening of the abdominal wall and indication 
for a supporting belt.

7.  The residual scar of the umbilical hernia does not exceed 
12 square inches or 77 square centimeters, nor is it 
productive of any functional limitation.


CONCLUSIONS OF LAW

1.  Evidence received since the final January 2005 
determination wherein the RO denied the Veteran's claim of 
entitlement to service connection for left knee arthritis is 
new and material, and the Veteran's claim for that benefit is 
reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 
(2009).

2.  Evidence received since the final January 2005 
determination wherein the RO denied the Veteran's claim of 
entitlement to service connection for left leg/foot 
neuropathy is not new and material, and the Veteran's claim 
for that benefit is not reopened. 38 U.S.C.A. §§ 5103, 5103A, 
5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 3.159, 20.1103 (2009).

3.  The criteria for an evaluation in excess of 10 percent 
for status post anterior cruciate ligament repair, right knee 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40- 4.46, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2009).

4.  The criteria for a rating in excess of 10 percent for a 
umbilical hernia scar have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.114, Diagnostic Code 7339, 4.118, 
Diagnostic Codes 7801 7802, 7803, 7804, 7805 (2008-2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Additionally, specific to requests to reopen, the claimant 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection. See Kent v. Nicholson, 20 Vet. App. 1 (2006). In 
this case, the notice letter provided to the appellant on 
November 2006 advised the Veteran that the claim for left 
knee arthritis and left leg/foot neuropathy had previously 
been denied and defined "new and material evidence."  This 
letter further indicated that the claim was denied as there 
was no evidence of treatment or complaint of the claimed 
conditions during service.  The RO advised the Veteran that 
new evidence should pertain to this fact.  Consequently, the 
Board finds that adequate notice has been provided, as the 
appellant was informed about what evidence is necessary to 
substantiate the element(s) required to establish service 
connection that were found insufficient in the previous 
denial.  Furthermore, in this decision, the Board reopens the 
claim for service connection for left knee arthritis.  
Accordingly, any deficiency regarding notice of the basis for 
a prior final denial of a claim, or what information or 
evidence is necessary to reopen a claim, is not prejudicial 
to the Veteran's claim. Kent, 20 Vet. App. at 1.

Concerning the other requirements of the duty to notify, 
these were satisfied by way of letters sent to the Veteran 
dated in November 2006 that fully addressed all notice 
elements.  This letter advised the Veteran of the information 
required to substantiate the claim, the evidence VA would 
seek to obtain and the evidence the Veteran should seek to 
obtain.  The November 2006 letter also explained how VA 
determines disability ratings and effective dates.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records, service 
personnel records and records from the Social Security 
Administration.  The Veteran submitted VA outpatient 
treatment records in support of his claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, in November 2006 the Veteran advised the RO that he had 
no additional evidence to submit.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

New and Material Evidence

The Veteran seeks service connection for left knee arthritis 
and left leg/foot neuropathy.  A claim for service connection 
for left knee arthritis was previously considered and denied 
by the RO in October 2001.  The Veteran did not perfect an 
appeal of this decision and it became final. 38 C.F.R. § 
20.1103; 38 U.S.C.A. § 7105(a); Godfrey v. Brown, 7 Vet. App. 
398, 408-10 (1995) [pursuant to 38 U.S.C.A. § 7105, a Notice 
of Disagreement initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal (VA Form 1-9 Appeal) after an SOC is 
issued by VA].  The RO again considered and denied the claim 
in January 2005.  Again, the Veteran did not perfect the 
appeal and, therefore, it is final. 38 C.F.R. § 20.1103.  The 
claim for left leg/foot neuropathy was previously considered 
and denied in a January 2005 rating decision.  The Veteran 
did not perfect the appeal and, therefore, it is final. 38 
C.F.R. § 20.1103.  As such, the appellant's claims may be 
reopened only if new and material evidence has been secured 
or presented since the last final rating decision. See Glynn 
v. Brown, 6 Vet. App. 523 (1994).

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board 
may not then proceed to review the issue of whether the duty 
to assist has been fulfilled, or undertake an examination of 
the merits of the claim.  The Board will therefore undertake 
a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the Veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis. Evans 
v. Brown, 9 Vet. App. 273 (1996).

At the time of the January 2005 rating decision that last 
denied service connection for left knee arthritis, the 
evidence of record consisted of service treatment records VA 
outpatient treatment records and reports of VA examinations.  
Subsequently, additional VA outpatient treatment records, 
private medical records, and VA examinations have been 
associated with the claims file.  The Veteran also presented 
testimony at a Board hearing.

Concerning the claim for left leg/foot neuropathy, the 
evidence submitted subsequent to the January 2005 rating 
decision is new; however, it is not material.  Specifically, 
the January 2005 rating decision denied the claim as there 
was no evidence of a current diagnosis.  The evidence 
submitted after the claim includes the Veteran's statements 
concerning numbness; however, fails to provide any medical 
evidence documenting symptoms or rendering a diagnosis.  Even 
presuming the Veteran's statement concerning the numbness to 
be credible for the purpose of ascertaining materiality, the 
Veteran is not a medical professional competent to render an 
opinion on matters of a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Additionally, the Board notes that the Veteran's arguments 
concerning the presence of the numbness and his argument that 
it is related to the service-connected residuals of a left 
lower extremity gunshot wound are cumulative and redundant. 
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Specifically, the Veteran had argued as early as February 
2004 that he had neuropathy and numbness and argued as early 
as August 2004 that this numbness was a residual of the 
gunshot wound. The Veteran provided no evidence, other than 
his own statements, to support such an assertion.  
Accordingly, the Veteran's testimony alone is duplicative of 
his prior arguments and does not constitute material 
evidence.  Thus, the additional evidence received since the 
January 2005 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim, nor 
does it raise a reasonable possibility of substantiating the 
claim.  Accordingly, the Board finds that the claim for 
service connection for left leg/foot neuropathy is not 
reopened.

Concerning the claim for left knee arthritis, the evidence 
submitted subsequent to the January 2005 rating decision is 
new, in that it was not previously of record.  The newly 
submitted evidence is also material. The claim was denied in 
January 2005 as the Veteran had not provided new and material 
evidence.  The claim was initially denied in January 2001 as 
there was no evidence of left knee arthritis during service 
and no confirmed diagnosis by x-ray.  Evidence submitted 
after the January 2005 rating decision includes the September 
2009 VA examination which reflects a current diagnosis of 
degenerative joint disease confirmed by x-ray evidence.  In 
other words, these records reflect a currently diagnosed 
disability. See Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006)(finding that "the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied").  
Presuming such evidence is credible for the limited purpose 
of ascertaining its materiality, this would therefore relate 
to the unestablished element of a current disability which is 
necessary to substantiate the Veteran's claim.

Presumed credible, the additional evidence received since the 
January 2005 rating decision relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
Board finds that the claim for service connection for left 
knee arthritis is reopened.

Increased Ratings

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Additionally, the United States Court 
of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Status Post Anterior Cruciate Ligament Repair of the Right 
Knee

The Veteran seeks an increased evaluation for the service-
connected status post anterior cruciate ligament repair of 
the right knee.  By way of history, the RO granted service 
connection for the status post anterior cruciate ligament 
repair of the right knee in an October 2001 rating decision. 
At that time a noncompensable evaluation was assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5261.  A subsequent 
January 2003 rating decision granted an increased 10 percent 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5010 and 5261.  The 10 percent evaluation has remained in 
effect until the present.  The Veteran contends the current 
rating evaluation does not accurately reflect the severity of 
his disability.   Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.

As noted above, the Veteran's status post anterior cruciate 
ligament repair of the right knee was evaluated under 
Diagnostic Codes 5010 and 5261.  Diagnostic Code 5010 
mandates the claim be evaluated as degenerative arthritis.  
Diagnostic Code 5003, in turn, evaluates disabilities based 
on the degree of limitation of motion under the appropriate 
Diagnostic Codes, in this case Diagnostic Code 5260 and 5261.  
If the disability is noncompensable under the appropriate 
Diagnostic Code for the joint involved, a 10 percent rating 
will be for application for such major joint or group of 
minor joints affected by limitation of motion.  Id.  
Limitation of motion needs to be objectively shown by 
findings such as swelling, muscle spasm, or painful motion.  
Id.  

Under Diagnostic Code 5260, a 10 percent evaluation is 
warranted when flexion is limited to 45 degrees.  A 20 
percent evaluation is warranted when flexion is limited to 30 
degrees and a 30 percent evaluation is warranted when flexion 
is limited to 15 degrees.  The Board must also consider a 
Veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion Diagnostic Codes. 38 C.F.R. §§ 
4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The VA General Counsel has issued a precedential opinion 
holding that "separate ratings may be assigned under 
Diagnostic Code 5260 and Diagnostic Code 5261, where a 
Veteran has both a limitation of flexion and limitation of 
extension of the same leg; limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg." See VAOPGCPREC 9-2004 
(September 17, 2004).  Under Diagnostic Code 5261, a 10 
percent evaluation is for assignment when extension is 
limited to 10 degrees, a 20 percent evaluation is for 
assignment when extension is limited to 15 degrees and a 30 
percent evaluation is for assignment when extension is 
limited to 20 degrees.

Under VAOPGCPREC 23-97, the Veteran may be assigned separate 
ratings for arthritis with limitation of motion under 
Diagnostic Code 5260 or 5261 and for instability under 
Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997). 
Under this Diagnostic Code, a knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate and a maximum 30 percent 
when severe. 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Veteran underwent a VA examination of the joints in 
September 2006 to assess the severity of his right knee 
disability.  The examiner reviewed the claims file and 
considered the complaints of progressively worsening right 
knee pain.  The Veteran described daily pain, swelling, 
grinding, locking and giving way.  He indicated there was 
temporary relief with medication.  He described daily flare 
ups with prolonged walking.  He tried hot and cold compresses 
without relief.  He used a brace.  He explained it was 
difficult getting in and out of the tub.  He denied any 
prescribed bedrest during the past 12 months.  

Clinical examination reflected he ambulated unassisted with 
out a cane brace or crutches. Gait was normal.  He was able 
to hell, toe and heel-toe walk with minimal difficulty.  
Strength testing was within normal limits for his age.  There 
was tenderness of the right knee to palpation with pain on 
motion. Extension was found to 0 and flexion to 110.  There 
was no laxity. Anterior and posterior draw and McMurray's 
were negative. The Veteran guarded during the examination.  
No joint line tenderness erythema, effusion or popliteal 
mass, crepitus was palpated.  X-rays showed mild degenerative 
changes.  The diagnosis was residual status post right knee 
anterior cruciate ligament repair, x-ray with mild 
degenerative change.  

A March 2007 Social Security functional capacity assessment 
explained the Veteran had some limitations in work and 
related the Veteran had range of motion of the right knee 
from 0 to 110.  The assessment continued to cite findings 
which appear identical to those of the September 2006 VA 
examination.  The examiner indicated the Veteran's statements 
as to his functional ability were disproportionate to the 
findings.  The examiner noted the Veteran retained good range 
of motion and strength and x-rays only showed mild 
degenerative disease.  

The Veteran was afforded a VA examination in September 2009.  
The examiner reviewed the claims file and considered the 
Veteran's complaints of his knees locking up and feeling 
stiff.  The Veteran reported a history of 3 surgeries in 
1985, 1994 and 1996.  The current symptoms included pain, 
stiffness, swelling and deformity.  The Veteran also 
described worsening weakness, locking, giving way and 
instability.  The Veteran reported grinding and suggested the 
knee wobbled.  He related he fell on occasion.  He felt like 
there was scarring inside the knee that restricted movement.  
Pain was rated as 6-7 on a scale of 10 and lasted one hour.  
He limited walking or standing due to pain.  Pain flared to 
an 8 or 9 daily for one hour.  Pain was aggravated by getting 
up in the morning and was alleviated by self-massage.  He 
denied physical therapy, injection and related he treated 
with medication, a heating pad.  He had a knee brace, but did 
not always wear it.

Clinical examination reflected the gait was mildly antalgic 
and the Veteran presented with a cane although he did not use 
it.  Deep tendon reflexes were +2/4 and were equal 
bilaterally.  There was no atrophy, hypertrophy or loss of 
tone. Strength testing was 5/5 and equal bilaterally.  The 
Veteran was able to heel walk, toe walk and heel to toe walk.  
Flexion was found from 0 to 90 degrees and extension was 
found to 0 degrees.  Medial and lateral collateral ligaments 
were negative.  Anterior and posterior cruciate ligaments 
were negative.  McMurray test was negative.  Grind test was 
positive.  The knee was fully appreciated in genu varum and 
valgus with recovery noted.  There was no painful motion, 
tenderness, spasm, edema, fatigability, lack of endurance, 
weakness or instability except as noted.  There was no 
additional loss of function with repetitive use.  X-rays 
reflected a prior right anterior cruciate ligament repair and 
medial tibial staple which was unchanged from September 2006 
films, and there was moderate tricompartment degenerative 
arthritic spurring on the right. The assessment was status 
post anterior cruciate ligament repair, right knee, and 
minimal functional impairment. 

VA outpatient treatment records fail to reflect any 
significant treatment for the right knee.  While some records 
noted complaints of pain in the knees, these records fail to 
provide range of motion findings which could be applied to 
the Schedule for Rating Disabilities.  

The Veteran related in October 2006 that his knees had pain 
and discomfort and barely allowed him to get around the 
house.  Finally, the Veteran provided testimony at a Board 
hearing in March 2010.  The Veteran testified that he had 3 
surgeries of the knee and it was loose, painful, sore and it 
swelled, locked and grinded.  He explained that he can not 
afford a private doctor and he tried to not go to the VA 
clinic unless absolutely necessary.  

Examining the evidence in light of the above rating criteria 
illustrates that an increased evaluation for the Veteran's 
right knee is not warranted.  Specifically, there is no 
evidence of flexion limited to 30 degrees to warrant a higher 
20 percent evaluation.  In fact, all medical records reflect 
flexion of at least 90 degrees.  Similarly, there is no 
evidence the Veteran had limitation of extension to warrant a 
higher rating.  In fact, the evidence demonstrated the 
Veteran had full extension to 0 degrees.  In fact, the 
Veteran's right knee did not manifest with limitation of 
flexion or extension to a compensable degree as the Veteran 
had more than 45 degrees of flexion and more than 10 degrees 
of extension. See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.  

The Board considered whether higher or separate ratings may 
be assigned for the service-connected right knee disorder.  

A separate rating is not warranted under Diagnostic Code 
5257.  While the Veteran complained of subluxation and 
instability, the medical records do not demonstrate any 
objective evidence of subluxation or instability.  
Specifically, while the September 2006 VA examination noted 
complaints of giving way of the right knee; however, 
examination found no objective evidence of instability, such 
as a positive McMurray's test or positive Drawer sign.  
Similarly, the September 2009 VA examination noted the 
Veteran complained of the knee giving way and falling; 
however, clinical examination found McMurray test was 
negative and the knee was fully appreciated in genu varum and 
valgus.  The examiner did not note any weakness or 
instability.  Accordingly, a separate evaluation under 
Diagnostic Code 5257 is not warranted.

The Board also considered whether separate or increased 
evaluations was warranted under another Diagnostic Codes 
pertaining to knee disabilities that would afford the Veteran 
a higher rating; however, there is no evidence of ankylosis 
of the knee to warrant a rating under Diagnostic Code 5256, 
no evidence of symptomatic removal of semilunar cartilage 
under Diagnostic code 5259; dislocated semilunar cartilage 
with frequent locking pain and effusion to warrant a rating 
under Diagnostic Code 5258, and no evidence of malunion or 
nonunion of the tibia and fibula to warrant a rating under 
Diagnostic Code 5262 for impairment of the tibia and fibula.

The evidence reflects the Veteran has complained of pain and 
limitation of motion associated with his right knee and has 
described significant restriction on activities as a result 
of the disability.  The records indicate the Veteran has been 
treated with a brace, heat and over-the-counter medication.  
However, the VA examinations have considered the effects of 
painful motion.  For example, September 2006 and September 
2009 examiners tested the effects of repetitive motion.  
Neither examination noted additional fatigue, pain, weakness 
or functional loss from repetition.  Furthermore, the 10 
percent evaluation for arthritis under Diagnostic Codes 5010 
and 5003 contemplates the effects of the Veteran's complaints 
of pain, fatigue, swelling and weakness.  In fact, Diagnostic 
Code 5003 mandates that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or painful motion.  Therefore, an increased evaluation 
based solely on pain is not warranted. 38 C.F.R. §§ 4.45, 
4.71a, Diagnostic Codes 5003, 5010; DeLuca v. Brown, 8 Vet. 
App. 202 (1995)

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the Veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.



In sum, the preponderance of the evidence is against a 
disability rating greater than 10 percent for the status post 
anterior cruciate ligament repair of the right knee.  In 
addition, the Veteran's disability does not warrant referral 
for extra-schedular consideration.  In exceptional cases 
where schedular disability ratings are found to be 
inadequate, consideration of an extra-schedular disability 
rating is made. 38 C.F.R. § 3.321(b)(1).  There is a three-
step analysis for determining whether an extra-schedular 
disability rating is appropriate.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  First, there must be a comparison between 
the level of severity and symptomatology of the Veteran's 
service-connected disability and the established criteria 
found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by 
the rating schedule. Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms." Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra- 
schedular rating. Id.

In the present case, the Veteran's symptoms associated with 
his service-connected status post anterior cruciate ligament 
repair of the right knee have been demonstrated to include 
pain, limited motion, tenderness on palpation, instability, 
and an unsteady gait.  These symptoms are contemplated by the 
rating criteria. See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2008).  Thus, as the rating 
criteria reasonably describe the Veteran's disability, 
referral for the assignment of an extra-schedular disability 
rating is not warranted.

As the preponderance of the evidence is against the Veteran's 
claim the benefit of the doubt rule does not apply. 38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, an evaluation in excess of 10 percent 
is denied.


Residual Scar from an Umbilical Hernia

The Veteran also seeks an increased evaluation for residuals 
of an umbilical hernia.  The RO granted service connection 
for the tender scar residual of umbilical hernia in an 
October 2001 rating decision.  At that time a noncompensable 
evaluation was assigned under Diagnostic Code 7399-7339.  A 
subsequent January 2005 rating decision granted an increased 
10 percent evaluation under Diagnostic Codes 7339 -7804.  The 
Veteran contends the current rating evaluation does not 
accurately reflect the severity of his disability.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

As noted above, the Veteran's umbilical hernia residuals were 
evaluated under Diagnostic Codes 7339 and 7804.  Under 38 
C.F.R. § 4.114, Diagnostic Code 7339 a 0 percent rating is 
contemplated for a postoperative ventral hernia that is 
healed with no disability and no belt indicated.  A 20 
percent rating is warranted for a small, postoperative 
ventral hernia that is not well supported by a belt under 
ordinary conditions, or a healed ventral hernia or post-
operative wounds with weakening of abdominal wall and 
indication for a supporting belt.  A 40 percent rating is 
assigned for a large, postoperative ventral hernia that is 
not well supported by a belt under ordinary circumstances.  
Finally, a 100 percent rating is assigned for a massive, 
postoperative ventral hernia that is persistent, severe 
diastasis of recti muscles or extensive diffuse destruction 
or weakening of muscular and fascial support of abdominal 
wall so as to be inoperable.

Diagnostic Code 7804 allows for a 10 percent evaluation for a 
superficial scar that is painful on examination.  Note one 
after the Diagnostic Code explains a superficial scar is one 
not associated with underlying soft tissue damage.  This is 
the highest rating possible under this Diagnostic Code.  
Higher rating evaluations for scars are available under 
Diagnostic Codes 7801 and 7805.

Diagnostic Code 7801 provides that scars other than head, 
face, or neck, that are deep or that cause limited motion 
will be rated 10 percent disabling if the area exceeds 6 
square inches or 39 sq. cm.  A 20 percent evaluation will be 
assigned if the area exceeds 12 square inches or 77 sq. cm.  
If the area involved exceeds 72 square inches or 465 sq. cm. 
a 30 percent evaluation will be assigned.  A 40 percent 
disability will be warranted if the area exceeds 144 square 
inches or 929 sq. cm.  Alternatively, higher evaluations are 
provided for under Diagnostic Code 7805 which evaluates the 
scar under the functional impairment of the affected part.

The Board notes that the rating criteria for scars have 
changed, effective October 2008. However, these amended 
regulations were specifically effective for applications for 
benefits received by the VA on or after October 23, 2008. See 
73 Fed. Reg. 52710 (October 23, 2008). As the Veteran's claim 
was filed prior to October 2008, his disability is rated 
under the old rating criteria for scars.

A September 2006 general VA examination reflects that the 
Veteran denied any symptoms related to the tender scar 
residual of the umbilical hernia repair.  Clinical 
examination reflected the abdomen was soft, protuberant and 
nontender.  The examiner indicated there were no abdominal 
scars or organomegaly or pulsatile masses.  The examiner 
noted the Veteran had a service-connected residual of 
umbilical hernia repair. 

The Veteran was afforded a VA examination in September 2009 
to assess the severity of the umbilical hernia. The examiner 
reviewed the claims file and considered the Veterans 
complaints of a tender scar.  There was no skin breakdown. 
The Veteran related the scar kept him from lifting things.  
The Veteran denied any current treatment for the scar.  
Clinical examination revealed a 2-3 centimeter barely 
discernible surgical cicatrix on the umbilicus.  The scar was 
nontender and caused no limitation of motion or function.  It 
was barely discernible.  There was no abnormal texture or 
pigmentation and was non-disfiguring.  The diagnosis was 
nondisfiguring, nontender residual scar of the umbilical 
hernia.  The scar caused no functional impairment and was 
barely discernable.  

VA outpatient treatment records and records from the Social 
Security Administration fail to reflect complaints or 
treatment related to the residual scar from the umbilical 
hernia.  

In an October 2006 statement the Veteran explained the pain 
and tenderness from the hernia repair was very disabling.  
The Veteran also provided testimony at a Board hearing in 
March 2010.  The Veteran testified that the scar bothered him 
sometimes and was tender to touch.  He explained it sometimes 
felt as if the scar would rip open.  

Evaluating the above evidence under the diagnostic criteria 
for a residual scar also reflects that an increased 
evaluation is not warranted.  Specifically, none of the 
examinations reflected the scar was greater than 12 square 
inches or 77 square centimeters.  Rather, the scar was 
described as being as small as 2-3 centimeters on the 
September 2009 VA examination.  This measurement falls short 
of the 12 square inches or 77 square centimeters necessary 
for an increased 20 percent evaluation under Diagnostic Code 
7801.  While the scars were shown to be tender and productive 
of occasional pain, these findings are contemplated by the 
currently assigned 10 percent evaluation.

The Board also considered whether an increased evaluation was 
warranted at any time under Diagnostic Code 7805 which 
provides for higher evaluations based upon the limitation of 
motion of the affected part.  However, the September 2009 VA 
examination specifically indicate the scar resulted in no 
limitation of motion or function.  Accordingly, a rating 
under 7805 is not warranted. 

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has also considered whether a 
staged rating is appropriate.  However, in the present case, 
the Veteran's symptoms remained constant throughout the 
course of the period on appeal and as such staged ratings are 
not warranted.

In addition, the Veteran's disability does not warrant 
referral for extra-schedular consideration.  In the present 
case, while the Veteran complained of tenderness and pain of 
the scar.  These symptoms are contemplated by the current 
diagnostic code.  Thun v. Peake, 22 Vet. App. 111 (2008).  As 
the Veteran has not alleged any symptoms not contemplated by 
the rating schedule or otherwise alleged the residual scar 
from the umbilical hernia resulted in marked interference 
with employment or frequent hospitalizations, referral for 
the assignment of an extra-schedular disability rating is not 
warranted. Id.

As such, the preponderance of the evidence is against the 
claim for an evaluation in excess of 10 percent for the 
residual scar from the umbilical hernia.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for left leg/foot neuropathy is denied.

New and material evidence having been submitted, the claim 
for service connection for left knee arthritis is reopened.  
To this extent and to this extent only, the appeal is 
granted.

An evaluation in excess of 10 percent for status post 
anterior cruciate ligament repair, right knee, is denied.

An evaluation in excess of 10 percent for tender scar, 
residuals of an umbilical hernia is denied.


REMAND

Having reopened the claim for left knee arthritis, the Board 
is of the opinion that further development is necessary.  
Specifically, although the Veteran was afforded a VA 
examination in November 2009, the Board is of the opinion 
that this examination is incomplete.  The Court has held that 
once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, VA must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided. Barr v. Nicholson, 21 Vet. App. 303 
(2007).

The November 2009 VA examination only considered whether the 
left knee arthritis was related to the right knee.  He failed 
to express an opinion as to whether the left knee was related 
to any other service connected condition, including the 
service connected residuals of a gunshot wound to the left 
lower leg.  See Robinson v. Shinseki, 557 F.3d 1355, 1362 
(Fed. Cir. 2009) (noting that the Board is obligated to 
consider direct and secondary service connection if raised by 
the record when a Veteran raised a basic issue of service 
connection).  Additionally, a review of the service treatment 
records reflects the Veteran sustained a through and through 
gunshot wound to the left calf in July 1994, subsequently had 
a July 1999 record that notes there was treatment for a 
stress fracture of the left tibia.  The October 2000 report 
of medical history reflected the Veteran described swollen or 
painful joints and the examiner explained this referred to 
arthritis of both knees.  

It is well-settled that in its decisions, the Board may not 
rely upon its own unsubstantiated medical opinion. Allday v. 
Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  As such, without further 
clarification, the Board is without medical expertise to 
ascertain whether or not the left knee arthritis is related 
to any event or incident of service or any service connected 
disability. Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut 
v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

Concerning the hidradenitis suppurative, although the Veteran 
was afforded a VA examination in September 2009, this 
examination is too remote in time to address the current 
severity of the Veteran's service-connected hydradenitis 
suppurative of the armpits and sebaceous cysts of the neck, 
particularly as the Veteran has alleged his condition has 
worsened.  Specifically, during the March 2010 Board hearing 
the Veteran explained his hidradenitis suppurative and cysts 
had increased in severity, spread to his head and back all 
the way to his buttocks.  He further testified that the VA 
physicians and examiners do not even look at the back and had 
related it was not a big issue.  VA's General Counsel has 
indicated that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate. 
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (holding that a Veteran was 
entitled to a new examination after a two year period between 
the last VA examination and the Veteran's contention that his 
disability had increased in severity) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered "contemporaneous").

The state of the record is uncertain as to the severity of 
the Veteran's service-connected hydradenitis, and an updated 
VA examination is, therefore, needed in order to make an 
informed decision regarding the Veteran's current level of 
functional impairment and adequately evaluate his current 
level of disability. See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1995); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Concerning the claim for PTSD, the Veteran testified that he 
treated at the Vet Center.  These records are not associated 
with the claims file.  These records are clearly relevant and 
should be associated with the claims file. 38 C.F.R. § 3.159.

Furthermore, the last VA examination for the PTSD was dated 
in August 2005, or nearly 5 years ago.  See Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (holding that a Veteran was 
entitled to a new examination after a two year period between 
the last VA examination and the Veteran's contention that his 
disability had increased in severity) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered "contemporaneous").  As 
this examination is too remote in time, an updated VA 
examination should be obtained.

As noted in the introduction, after the prior August 2008 
Statement of the Case, additional VA outpatient treatment 
records that appear to be relevant to the issues of PTSD were 
associated with the claims file.  However, the Veteran did 
not provide a waiver of the initial review of that evidence 
by the RO prior to its submission for review to the Board. 
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304.

Concerning the claim for a fractured right ankle, the Board 
is of the opinion that an updated VA examination is 
warranted.  Specifically, although the Veteran was afforded a 
VA examination of the joints in September 2009, this 
examination failed to address the right ankle.  Accordingly, 
the most recent findings concerning the right ankle appear in 
an August 2005 VA examination.  The state of the record is 
therefore uncertain as to the severity of the Veteran's 
fractured right ankle, and an updated VA examination is 
needed in order to make an informed decision regarding the 
Veteran's current level of functional impairment and 
adequately evaluate his current level of disability. See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); see also Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

The law also provides that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together. Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In the present case, as 
the Veteran has a claim for service connection for left knee 
arthritis and claims for an increased evaluations pending, 
the Board cannot proceed with the TDIU claim until there has 
been final adjudication of the Veteran's other claims.  Thus, 
adjudication of the claim for TDI will be held in abeyance 
pending further development and adjudication of the Veteran's 
other claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and ask him to specify all medical care 
providers who treated him for his claimed 
conditions.  The RO/AMC should then obtain 
and associate with the claims file any 
records identified by the Veteran that are 
not already associated with the claims 
file.  The RO/AMC should specifically 
request medical records related to the 
Veteran's PTSD from the Vet Center and 
associate these records with the claims 
file.

2.  The Veteran shall be afforded an 
appropriate VA examination to ascertain 
the nature and etiology of any left knee 
arthritis that may be present.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the examination 
render an opinion as to the following:

a) Whether any currently diagnosed left 
knee arthritis is at least as likely as 
not (at least a 50 percent probability) 
causally or etiologically related to any 
incident of the Veteran's active service, 
including the July 1994 through and 
through gunshot wound of the left calf, or 
the stress fracture of the left tibia 
noted in 1999 and the arthritis of both 
knees noted on the October 2000 report of 
medical history.

b) Whether it is at least as likely as not 
(at least a 50 percent probability) that 
any currently diagnosed left knee 
arthritis was caused or aggravated 
(permanently worsened) by the service-
connected residuals of a gunshot wound to 
the left foot.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

3.  The RO/AMC shall afford the Veteran an 
appropriate comprehensive medical 
examination to evaluate the current extent 
and severity of the Veteran's service-
connected hidradenitis suppurative of the 
armpits and sebaceous cysts of the neck.  
All necessary tests and studies shall be 
conducted.  The claims folder, and a copy 
of this remand, must be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge this receipt and review in any 
report generated as a result of this 
remand.

A clear rationale for all opinions and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

4.  The RO/AMC shall afford the Veteran a 
comprehensive mental examination to 
evaluate the current extent and severity 
of the Veteran's PTSD, accompanied by any 
clinical testing deemed appropriate by the 
examiner.  The claims folder, and a copy 
of this remand, must be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge this receipt and review in any 
report generated as a result of this 
remand.

A clear rationale for all opinions and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

5.  The RO/AMC should afford the Veteran a 
comprehensive medical examination of the 
joints to evaluate the current extent and 
severity of the Veteran's fractured right 
ankle, accompanied by any clinical testing 
deemed appropriate by the examiner.  The 
claims folder, and a copy of this remand, 
must be reviewed by the examiner in 
conjunction with the examination, and the 
examiner must acknowledge this receipt and 
review in any report generated as a result 
of this remand.

A clear rationale for all opinions and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

6.  When the above requested development 
has been completed, the claims should 
again be reviewed by the RO on the basis 
of the additional evidence.  In 
readjudicating the claim for TDIU, the RO 
should specifically consider the outcome 
of the claims for service connection for 
arthritis of the left knee and the 
increased evaluation for hidradenitis 
suppurative. If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


